

Exhibit 10(f)


AMENDMENT NUMBER TWO TO THE WALGREEN CO. NONEMPLOYEE DIRECTOR STOCK OPTION




Effective October 11, 2006, Section 10.7 of the Plan is amended in its entirety
to read as follows:


"10.7 Changes in Capitalization. In the event of any change (increase or
decrease) in the outstanding shares of the Company by reason of a stock
dividend, recapitalization, merger, consolidation, stock split, split up, spin
off, combination or exchange of shares, reorganization, liquidation, or other
change in corporate capitalization, the aggregate number and class of Shares
available under this Plan and the number and unit price of Deferred Stock Units
that are outstanding under the Plan shall be appropriately and proportionately
adjusted by the Committee to prevent dilution or enlargement of rights and
preserve the value of outstanding awards; provided that fractional Shares shall
be rounded to the nearest whole Share. The Committee’s determination shall be
final and conclusive."

